 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-57 GEB
12                                Plaintiff,            AMENDED STIPULATION REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                         v.                           TRIAL ACT; [PROPOSED] FINDINGS AND
                                                        ORDER
14   DAMANPREET SINGH,
                                                        DATE: May 24, 2019
15                               Defendant.             TIME: 9:00 a.m.
                                                        COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on May 24, 2019.
21          2.     By this stipulation, defendant now moves to continue the status conference until July 12,
22 2019, and to exclude time between May 24, 2019, and July 12, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:
24                 a)      The government has represented that the discovery associated with this case
25          includes several hundred pages of reports and other documents, audio files and video footage.
26          All of this discovery has been either produced directly to counsel and/or made available for
27          inspection and copying.
28                 b)      Counsel for defendant desires additional time to finish reviewing the discovery, to

      AMENDED STIPULATION REGARDING EXCLUDABLE          1
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
 1        consult with her client, to analyze the current charge, and to discuss potential resolutions with

 2        her client.

 3                c)     Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny her the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence.

 6                d)     The government does not object to the continuance.

 7                e)     Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of May 24, 2019 to July 12, 2019,

12        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13        because it results from a continuance granted by the Court at defendant’s request on the basis of

14        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15        of the public and the defendant in a speedy trial.

16

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     AMENDED STIPULATION REGARDING EXCLUDABLE           2
30   TIME PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: May 20, 2019                                     MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ROSANNE L. RUST
 9                                                           ROSANNE L. RUST
                                                             Assistant United States Attorney
10

11
     Dated: May 20, 2019                                     /s/ CANDICE FIELDS
12                                                           CANDICE FIELDS
13                                                           Counsel for Defendant
                                                             Damanpreet Singh
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: May 21, 2019
19

20
21

22

23

24

25

26
27

28

      AMENDED STIPULATION REGARDING EXCLUDABLE           3
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
